wa F&F Ww Ww

Oo S&S SN DR

10
11
12
13
14
15
16
\7
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-01505-JLR Document6 Filed 09/26/19 Page 1of3

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

MARK VELICER; VELICER ICE, INC,;
VELICER ICE MARINERS, LLC; and
VELICER ICE KENT, LLC, ,

Plaintiffs,
vs.
FALCONHEAD CAPITAL LLC,
Defendant.

 

 

Case No. 2:19-cv-01505-JLR

STIPULATED MOTION AND ORDER
EXTENDING TIME TO RESPOND TO
COMPLAINT

STIPULATION

Pursuant to local rule 10(g), the parties, through their undersigned attorneys, stipulate and

agree to an extension of time for Defendant Falconhead Capital LLC (“Falconhead”) to respond

to the Complaint until October 28, 2019, to accommodate Falconhead’s recent engagement of

local counsel.
ITIS SO STIPULATED.
if
if
Hf
if
if

STIPULATED MOTION AND ORDER EXTENDING TIME MILLER NASH GRAHAM & DUNN LEP |

TO RESPOND TO COMPLAINT - 1

57 8080-000 1/484 1-1072-9383.3

ATTORMWEYS AT LAW
T. 206.624.8300 | F: 206.340.9599

2801 ALASKAN WAY, SUITE 306
SEATTLE, WASHINGTON 98121

 

 
 

th OW OGD

a ON

19
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-01505-JLR Document6 Filed 09/26/19 Page 2 of 3

DATED this 26'" day of September, 2019.

Respectfully submitted,

s/Daniel J, Oates

Daniel J, Oates, WSBA No. 39334
MILLER NASH GRAHAM & DUNN LLP
Pier 70, 2801 Alaskan Way, Suite 300
Seattle, WA 98121-1128

Tel: (206) 624-8300

Fax: (206) 340-9599

Email: dan.oates(@millernash.com
Attorneys for Defendant Falconhead Capital LLC

Stipulated and agreed to by:

Carstina Fuchtir
Caroline B. Fichter, WSBA No, 42554
BUNDY LAW FIRM PLLC
5400 Carillon Point
Kirkland, WA 98033-7357
Tel: 425.822.7888
Fax: 206.801.3480
Email: fichter@myfranchiselawyer.com
Attorneys for Plaintiffs

 

STIPULATED MOTION AND ORDER EXTENDING TIME MILLER NASH GRAHAM & DUNN LLP
TO RESPOND TO COMPLAINT - 2 1: 208 G2 BIOT [BL B06 940.9599

PIER 70
2801 ALASKAN WAY, SUITE 300

578080-0001/4841-1072-9383.3 se NTN

 

 
oo ns ON

)

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-01505-JLR Document6 Filed 09/26/19 Page 3 of 3

ORDER

Upon stipulation of the parties, the Court hereby extends the time for Defendant

OVX,

UNITS STATES DISTRICT COURT JUDGE
JAMES L. ROBART

Falconhead to respond to the Complaint until October 28, 2019.
ITIS SO ORDERED.
M
DATED this 26 day of

 

STIPULATED MOTION AND ORDER EXTENDING TIME MILLER NASH GRAHAM & DUNN LLP
TO RESPOND TO COMPLAINT - 3 sr- 206.624 8400 | F. 206.3416.9599
2801 ALASKAW WAY, SUITE 300

578080-0001/4841-1072-9383.3 SBATTIE, WASHINGTON Ont

 

 
